DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

2.    	The following is a non-Final Office action in response to the Applicant submission received on 07/11/2019.
3.    	Claims 21-39 are currently pending and have been examined.

Foreign Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Oath/Declaration
5.	The applicant's oath/declaration filed on 07/11/2019 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
6.	The applicant’s drawings submitted on 07/11/2019 are acceptable for examination purposes.

Information Disclosure Statement
7.	The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Independent claims 21, 26, 33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims 1-3 of U.S. Patent # 10397773 B2 and independent claims 1 and 11 of US Patent 9894516 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because independent claim(s) 1-3 of U.S. Patent # 10397773 B2 and independent claims 1 and 11 of US Patent 9894516 B2 substantially discloses obvious version of the instant independent claims 21, 26, 33 as addressed in the table below.

US Application 16/509,318
US Patent # 10397773 B2
Independent claim 21. An electronic device comprising: communication circuitry configured to perform a short-range wireless communication; a memory operably connected to the communication circuitry; and a processor operably connected to the communication circuitry and the memory, the processor configured to: determine a peer-to-peer communication group configured to include a group owner device and one or more group client devices; detect, via the short-range wireless communication, at least one external device that is grouped with the electronic device in the peer-to-peer communication group; communicate, via the short-range wireless communication, with the at least one external device to determine which of the at least one external device and the electronic device is the group owner device, and which of the at least one external device and the electronic device is the one or more group client devices; based on at least in part on the electronic device being determined as the group owner device, perform a function of the group owner device according to a connection established with the at least one external device; and based on at least in part on the electronic device being determined as the one or more group client devices: before completion of the connection with the external device which is the group owner device, receive, from the external device, an internet protocol (IP) address which is not based on a dynamic host configuration protocol (DHCP) server, and after completion of the connection with the external device which is the group owner device, set the received IP address as a new IP address 
Independent claim 3. A portable electronic device comprising: communication circuitry configured to perform a short range wireless communication; a memory operably connected to the communication circuitry, the memory configured to store one or more internet protocol (IP) addresses; and a processor operably connected to the communication circuitry and the memory, the processor configured to: determine a peer to peer communication group comprising a group owner device and one or more group client devices; detect, via the short range wireless communication, at least one external electronic device that is grouped with the portable electronic device in the peer to peer communication group; perform, without using a dynamic host configuration protocol server, a connection based upon an IP address to be used by the at least one external electronic device, wherein the IP address is determined from the one or more IP addresses based at least in part on a determination that the portable electronic device is assigned as the group owner device and that the at least one external electronic device is assigned as one of the one or more group client devices; and transmit, via the short range wireless communication, the IP address to the at least one external electronic device that is grouped with the portable electronic device in the peer to peer communication group before the connection is completed for exchanging content between the at least one external electronic device and the portable electronic device in the peer to peer communication group.

Independent claim 26. A method of operating an electronic device, the method comprising: determining a peer-to-peer communication group configured to include a group owner device and one or more group client devices; detecting, via a short-range wireless communication, at least one external device that is grouped with the electronic device in the peer-to-peer communication group; communicating, via the short-range wireless communication, with the at least one external device to determine which of the at least one external device and the electronic device is the group owner device, and which of the at least one external device and the electronic device is the one or more group client devices; and based on at least in part on the electronic device being determined as the one or more group client devices: before completion of a connection with the at least one external device which is the group owner device, receiving, from the external device, an internet protocol (IP) address which is not based on a dynamic host configuration protocol (DHCP) server, and after completion of the connection with the external device which is the group owner device, setting the received IP address as a new IP address of the electronic device such that the electronic device uses the new IP address for transmission of content. 

Independent claim 1.  A method of operating a portable electronic device, the method comprising: determining a peer to peer communication group comprising a group owner device and one or more group client devices; detecting, via a short range wireless communication, at least one external electronic device that is grouped with the portable electronic device in the peer to peer communication group; performing, without using a dynamic host configuration protocol server, a connection based upon an internet protocol (IP) address to be used by the at least one external electronic device, wherein the IP address is determined from one or more IP addresses stored in a memory of the portable electronic device based at least in part on a determination that the portable electronic device is assigned as the group owner device and that the at least one external electronic device is assigned as one of the one or more group client devices; and transmitting, via the short range wireless communication, the IP address to the at least one external electronic device that is grouped with the portable electronic device in the peer to peer communication group before the connection is completed for exchanging content between the at least one external electronic device and the portable electronic device in the peer to peer communication group.

Independent claim 33.  A method of operating an electronic device, the method comprising: determining a peer-to-peer communication group configured to include a group owner device and one or more group client devices; detecting, 



Independent claim 1.  A method of operating a portable electronic device, the method comprising: determining a peer to peer communication group comprising a group owner device and one or more group client devices; detecting, via a 


US Application 16/509,318

US Patent # 9894516 B2
Independent claim 21. An electronic device comprising: communication circuitry configured to perform a short-range wireless communication; a memory operably connected to the communication circuitry; and a processor operably connected to the communication circuitry and the memory, the processor configured to: determine a peer-to-peer communication group configured to 
Independent claim 1. A portable electronic device comprising: communication circuitry configured to perform a short range wireless communication; memory to store one or more internet protocol addresses; and a processor configured to: detect, via the short range wireless communication, an external electronic device to be grouped with the portable electronic device as a 
Independent claim 26. A method of operating an electronic device, the method comprising: determining a peer-to-peer communication group configured to include a group owner device and one or more group client devices; detecting, via a short-range wireless communication, at least one external device that is grouped with the electronic device in the peer-to-peer communication group; communicating, via the short-

Independent claim 11.  A method of operating a portable electronic device, the method comprising: detecting, via a short range wireless communication of the portable electronic device, an external electronic device to be grouped with the portable electronic device as a peer to peer communication group including a group owner device and one or more group client devices; selecting, without using a dynamic host configuration 
Independent claim 33. A method of operating an electronic device, the method comprising: determining a peer-to-peer communication group configured to include a group owner device and one or more group client devices; detecting, via a short-range wireless communication, at least one external electronic device that is grouped with the electronic device in the peer-to-peer communication group; communicating, via the short-range wireless communication, with the at least one external device to determine which of the at least one external device and the electronic device is the group owner device, and which of the at least one external device and the electronic device is the one or more group client devices; and based on at least in part on the electronic device being determined as the 

Independent claim 11.  A method of operating a portable electronic device, the method comprising: detecting, via a short range wireless communication of the portable electronic device, an external electronic device to be grouped with the portable electronic device as a peer to peer communication group including a group owner device and one or more group client devices; selecting, without using a dynamic host configuration protocol server, an internet protocol address to be used by the external electronic device from one or more internet protocol addresses stored in memory of the portable electronic device based at least in part on a determination that the portable electronic device is assigned as the group owner device, and that the external electronic device is assigned as a group client device of the 



9.	Independent claims 21, 26, 33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims 1-3 of US Patent 9,648,019 B2 and independent claims 1 and 11 of US Patent 9894516 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other.
Independent claim 21, 26, 33 of the instant Application present a narrower version than the independent of cited US patents by adding the limitations “after completion of the connection with the external device which is the group owner device, setting the received IP address as a new IP address of the electronic device such that the electronic device uses the new IP address for transmission of content” to the instant application. However, this limitation is taught by dependent claims 11 and 19 of the cited US patent.     
Dependent claims 22-25, 27-32, 34-39 are also rejected based on the rejection on their respective parent claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feinberg et al. (US 2011/0026504 A1) discloses a method that involves participating in a peer-to-peer wireless communications network that includes a group controller for creating and ending the network. An access to the network is controlled by wireless stations and a status indicator is received from the group controller indicating that a group owner is or will be no longer serving as group owner.
b.    Hong et al. (US 2007/0076681) discloses a method that involves associating wireless network devices (201-203) in a wireless network. An internet protocol (IP) address is set using an association value of a network identification (ID) of the wireless network and a logical address that is utilized to identify the devices in the network. The network ID is generated by a coordinator (100) of the wireless network, and the logical address is allocated from the coordinator. A beacon frame comprising the network ID is received from the coordinator of the wireless network.
c.    Wentink et al. (US 2011 /0082905 A1) recites a first message, which includes a first intent to be a group owner and a value, is sent to a second wireless device. A second message, which includes a second intent to be the group owner, is received from the second wireless device. Which between the first wireless device and second wireless device should be the group owner is determined based on the first intent, the second intent, and the value. The value is a tie breaker value used to determine which between the first and second wireless devices should be the group owner when the first intent is equal to the second intent.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953.  The examiner can normally be reached on M-F 9:00-6:45 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466